Name: Commission Regulation (EEC) No 3624/87 of 2 December 1987 concerning the stopping of fishing for sole, hake and megrim by vessels flying the flag of the United Kingdom
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 341 /20 Official Journal of the European Communities 3 . 12. 87 COMMISSION REGULATION (EEC) No 3624/87 of 2 December 1987 concerning the stopping of fishing for sole, hake and megrim by vessels flying the flag of the United Kingdom THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2241 /87 of 23 July 1987 establishing certain control measures for fishing activities (l ), and in particular Article 1 1 (3) thereof, Whereas Council Regulation (EEC) No 4034/86 of 22 December 1986 fixing, for certain fish stocks and groups of fish stocks, total allowable catches for 1987 and certain conditions under which they may be fished (2), as last amended by Regulation (EEC) No 3545/87 (3), provides for sole, hake and megrim quotas for 1987 ; Whereas, in order to ensure compliance with the provi ­ sions relating to the quantitative limitations on catches of stocks subject to quotas, it is necessary for the Commis ­ sion to fix the date by which catches made by vessels flying the flag of a Member State are deemed to have exhausted the quota allocated ; Whereas, according to the information communicated to the Commission, catches of sole in the waters of ICES division VII h, j and k and of hake and megrim in the waters of ICES divisions V b (EC zone), VI, XII and XIV by vessels flying the flag of the United Kingdom or regis ­ tered in the United Kingdom have reached the quotas allocated for 1987, HAS ADOPTED THIS REGULATION : Article 1 Catches of sole in the waters of ICES division VII h, j and k and hake and megrim in the waters of ICES divisions V b (EC zone), VI, XII and XIV by vessels flying the flag of the United Kingdom or registered in the United Kingdom are deemed to have exhausted the quotas allo ­ cated to the United Kingdom for 1987. Fishing for sole in the waters of ICES division VII h, j and k and of hake and megrim in the waters of ICES divisions V b (EC zone), VI, XII and XIV by vessels flying the flag of the United Kingdom or registered in the United Kingdom is prohibited, as well as the retention on board, the transhipment and the landing of such stocks captured by the abovementioned vessels after the date of entry into force of this Regulation . Article 2 . This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 2 December 1987. For the Commission Ant6nio CARDOSO E CUNHA Member of the Commission (') OJ No L 207, 29 . 7. 1987, p. 1 . 0 OJ No L 376, 31 . 12. 1986, p. 39. 0 OJ No L 337, 27. 11 . 1987, p. 7.